DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Wafer-level chip scale packaging structure having a rewiring layer and method for manufacturing the wafer-level chip scale packaging structure.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (U.S. Pub. 2018/0068978).
In re claim 9, Jeng discloses a wafer-level chip scale packaging structure, comprising: a first packaging layer 58 (see paragraph [0036] and fig. 2J); a first chip 52 attached to the first packing layer 58 (see paragraph [0035] and fig. 2J); a second packaging layer 40 disposed on the first chip 52 and the first packing layer 58 (see 

    PNG
    media_image1.png
    548
    806
    media_image1.png
    Greyscale

In re claim 10, as applied to claim 9 above, Jeng discloses wherein a through hole (C1, C2 of the through via structures 36C) is formed in the second packaging layer 40 and connects the rewiring layer 20 and the first chip 52 (see paragraph [0031] and fig. 2J).
In re claim 11, as applied to claim 9 above, Jeng discloses wherein the rewiring layer 20 comprises two metal wiring layers 22 and a dielectric layer 24 between the metal wiring layers 22 (see paragraph [0028] and fig. 2J).

In re claim 13, as applied to claim 9 above, Jeng discloses wherein a filling layer (underfill material under the second chip 66) is formed between the rewiring layer 20 and the second chip 66 (see paragraphs [0036]-[0039] and fig. 2J).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Pub. 2020/0273803) in view of Jeng et al. (U.S. Pub. 2018/0068978).
In re claim 1, Hsu discloses a method for preparing a wafer-level chip scale packaging structure, comprising: placing a first chip 110 on a first supporting substrate 50 (see paragraph [0013] and fig. 1A); forming a first packaging layer 130 on the first chip 110, wherein the first packaging layer 110 comprises a first surface 130b and a second surface 130t opposing to each other, wherein the first chip 110 is in contact of the first surface 130b (see paragraphs [0013]-[0021] and fig. 1B); separating the first packaging layer 130 and the first chip 110 from the first supporting substrate 50 at the first surface 130b of the first packaging layer 130 (see paragraph [0022] and fig. 1C); attaching the second surface 130t of the first packaging layer 130 to a second 

    PNG
    media_image2.png
    508
    797
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    414
    815
    media_image3.png
    Greyscale


However, Jeng discloses in a same field of endeavor, a method for preparing a wafer-level chip scale packaging structure, including, inter-alia, placing a first chip 50 (see paragraph [0035] and fig. 2J); forming a first packaging layer 58 on the first chip 50 (see paragraph [0036] and fig. 2J), wherein the first packaging layer 58 comprises a first surface and a second surface opposing to each other, wherein the first chip 50 is in contact of the first surface (see paragraph [0026] and fig. 2J); attaching the second surface of the first packaging layer 58 to a second supporting substrate 60 (see paragraph [0037] and fig. 2J); disposing a second packaging layer 40 on the first surface of the first packaging layer 58 (see paragraph [0035] and fig. 2J); forming a rewiring layer 20 on the second packing layer 40, wherein the rewiring layer 20 is electrically connected to the first chip 50 (see paragraph [0039] and fig. 2J); and attaching a second chip 66 to the rewiring layer 20, wherein the second chip 66 is electrically connected to the rewiring layer 20 (see paragraph [0039] and fig. 2J).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Jeng into the method for preparing a wafer-level chip scale packaging structure of Hsu in order to enable the step of disposing a second packaging layer on the first surface of the first packaging layer so that the rewiring layer is formed on the second packing layer in Hsu to be performed because in doing so the second packaging layer protecting the first chip from external environment and thus improving the reliability of the chip scale KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Hsu in combination with Jeng discloses wherein the method further comprising: before placing the first chip 110 on the first supporting substrate 50, coating a release layer 51 (de-bonding layer) on the first supporting substrate 50 (see paragraph [0015] and fig. 1A of Hsu), wherein the first chip 110 is attached to the first supporting substrate 50 through the release layer 51 (see paragraph [0015] and fig. 1A of Hsu); and when separating the first packaging layer 130 and the first chip 110 from the first supporting substrate 50, peeling off the release layer 51 (see paragraphs [0015], [0022] and fig. 1C of Hsu).
In re claim 3, as applied to claim 1 above, Hsu is silent to wherein the method further comprising: before forming the rewiring layer on the second packing layer, separating the first chip, the first packing layer, and the second packing layer from the second supporting substrate.
However, since Jeng discloses that the second packaging layer 40 can be formed on the second supporting substrate 60 (see paragraphs [0032], [0037] and fig. 
Therefore, since Hsu suggested that the second supporting substrate can be omitted because the packaging layer is rigid enough to protect the first chip during the process of forming the redistribution layer, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to before forming the rewiring layer on the second packing layer, separating the first chip, the first packaging layer, and the second packaging layer from the second supporting substrate in the method of Hsu being modified by Jeng because the first packing layer and the second packaging layer are rigid enough to protect the first chip during the process of forming the redistribution layer and thus the second supporting substrate can be removed before hand.
In re claim 4, as applied to claim 1 above, Hsu in combination with Jeng discloses wherein the method further comprising: before forming the rewiring layer 70 on the second packing layer 40, thinning (via grinding) the second packaging layer 40 (see paragraphs [0059]-[0060] and figs. 8C-D of Hsu) and forming a through hole 84 (interconnectors) which is connected to the first chip 50 (see paragraph [0057] and figs. 8C-H of Hsu).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to perform a thinning process on the second packaging layer so that to facilitating in providing interconnectors to be connected to the first chip.
In re claim 6, as applied to claim 1 above, Hsu in combination with Jeng discloses wherein the rewiring layer comprises two metal wiring layers and a dielectric 
In re claim 7, as applied to claim 1 above, Hsu in combination with Jeng discloses wherein one or more solder balls 160 are formed on the rewiring layer 140 (see paragraph [0039] and fig. 1E of Hsu).
In re claim 8, as applied to claim 1 above, Hsu in combination with Jeng discloses wherein a filling layer (underfill material UF) is formed between the rewiring layer 140 and the second chip 150 (see paragraph [0037] and fig. 1E of Hsu).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Pub. 2020/0273803) in view of Jeng et al. (U.S. Pub. 2018/0068978), as applied to claim 4 above, and further in view of Meyer-Berg (U.S. Pub. 2012/0231582).
In re claim 5, as applied to claim 4 above, Hsu in combination with Jeng are silent to wherein the through hole is formed by one or more methods including a laser drilling process.
However, Meyer-Berg discloses in a same field of endeavor, a method for forming chip scale packaging structure, including, inter-alia, wherein the through hole is formed by one or more methods including a laser drilling process which is known to a person skilled in the art (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adapt the teaching of Meyer-Berg for forming the through hole in the method of Hsu so that the through hole can be formed using a laser drilling process because it is a suitable known process in the art of manufacturing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wan et al.		U.S. Patent 10,872,842	Dec. 22, 2020.
Yu et al.			U.S. Patent 10,510,735	Dec. 17, 2019.
Lin et al.			U.S. Patent 9,768,155	Sep. 19, 2017.
Camacho et al.		U.S. Patent 9,330,994	May 3, 2016.
Fuergut et al.		U.S. Pub. 2016/0099207	Apr. 7, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




							/KHIEM D NGUYEN/                                                                            Primary Examiner, Art Unit 2892